Citation Nr: 0315161	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  94-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for low back pain 
with sciatica, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1992, and for a period of 4 months and 2 days for which 
the exact dates have not been verified by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
low back pain with sciatica and assigned a 10 percent rating 
for that disability under Diagnostic Code 5295.  The veteran 
has disagreed with the initial evaluation assigned.  The 
claim was remanded in April 1999 and again in November 2000 
for additional development.  The development has been 
completed, and the case has been returned to the Board.  


FINDINGS OF FACT

Low back pain with sciatica is manifested by not more than 
characteristic pain on motion; there is no objective evidence 
of current intervertebral disc disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back pain with sciatica are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.71, 4.71a, Diagnostic Code 5295 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The Board finds that the duties and obligations 
under the VCAA have in fact been met with regard to the claim 
on appeal.  Specifically, the veteran was informed by the RO 
as to the requirements to substantiate his claims in the June 
1993 Statement of the Case (SOC) as well as in Supplemental 
Statements of the Case (SSOC's) issued in December 1994, 
August 1996, October 1997 and March 2003.  He was informed as 
to what he needed to establish entitlement to the benefits 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  The combined effect of the SOC and 
SSOC's was to inform the veteran of the evidence needed in 
his claim.  As these documents date from June 1993, they are 
consistent with DAV v. Secretary of Veterans Affairs, __ F.3d 
__, No. 02-7304 (May 1, 2003), in which the United States 
Court of Appeals for the Federal Circuit explained that under 
38 U.S.C. § 5103(b), where the claimant is notified of 
information and medical or lay evidence necessary to 
substantiate the claim, no benefit may be paid if the 
information or evidence is not received by the Secretary 
within one year from the date of notification.  

Following the issuance of the March 2003 SSOC, the RO sent 
the veteran a letter, also in March 2003, indicating that if 
he did not want the RO to wait 60 days to forward his case to 
the Board, he should sign the letter and return it to the RO.  
The veteran returned the form by FAX, signed, with an 
attachment, on March 27, 2003.  

As to the duty to assist, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in September 2000.  
He was accompanied by a representative from his veteran's 
service organization.  He was questioned as to whether he was 
aware of additional relevant treatment records.  Additional 
records were identified by the veteran.  These have been 
sought by the RO.  Specifically, the veteran indicated that 
he had been treated by Brad Flagg, M.D., and also by doctors 
at the VA outpatient clinic in Sepulveda, California.  
Records from both of these sources were requested.  
Additionally, the RO sent a letter to the veteran in July 
2001 informing him that records were requested from Dr. 
Flagg, but that it was his responsibility to see that the 
records were received at the RO, preferably within 60 days of 
the date of the letter.  The veteran was informed that if VA 
did not hear from him within one year of the date of the July 
2001 letter, VA could only begin payment of benefits from the 
date his response was received.  

Records were received from Dr. Flagg in August 2001 and they 
have been associated with the record.  The RO received a 
report from the VA clinic in Sepulveda in September 2001 
indicating that a thorough search yielded no records for this 
veteran.  

The Board ordered an examination in a November 2000 remand 
decision.  In a letter dated in August 2002, the RO informed 
the veteran that the examination was scheduled and advised of 
the status of the claim.  The requested examination was 
conducted in December 2002, and the examiner's report and 
addendum to the report are in the claims folder.  The 
examination fully addressed the service-connected low back 
disability.  Following the issuance of the supplemental 
statement of the case in March 2003, the veteran submitted a 
written argument which was included in his March 2003 letter 
referenced above.  No further assistance in this regard 
appears to be warranted.  Consequently, the Board finds that 
both the duty to inform, as well as the duty to assist, have 
been satisfied.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).



II.  Rating Issue

A.  Factual Background

An October 1992 rating decision granted service connection 
for low back pain with sciatica and rated it as 10 percent 
disabling.  The veteran claims the disability warrants a 
higher initial rating.  The United States Court of Appeals 
for Veterans Claims (Court) distinguished between an appeal 
of a decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  These 
criteria are applicable in the instant claim.

Service medical records reflect that the veteran reported 
jumping off a truck with a full back pack and injuring his 
back.  A November 1991 Medical Board report shows that he 
reinjured the back while lifting a box of ammunition in June 
1991.  That report shows that the veteran had full range of 
motion with tenderness and pain with extreme ranges of 
motion.  X-rays showed decreased joint space at L3-4 and L5-
S1.  MRI showed left and central disc bulge without 
encroachment into the thecal sac.  The nerve roots at all 
levels exited without impingement.  The diagnosis was 
mechanical low back pain, right sciatica pain, did not exist 
prior to enlistment.  

A detailed VA examination was conducted in June 1992.  The 
examination work sheet reflects that the veteran reported a 
history of spinal injury in 1985.  He complained of chronic 
severe back pain and pain running down the right leg, as well 
as right thigh numbness.  The diagnosis was compression 
fractures.  The X-ray report shows that five views were 
taken.  The five lumbar vertebral segments showed normal 
alignment.  There was no evidence of old or recent fractures 
and no degenerative bone changes.  The interpedicular 
distances were average and the 2 zygoapophyseal and 
sacroiliac joints were normal.  The intervertebral disc 
spaces were symmetric and average in height.  The impression 
was normal lumbar spine.  

VA neurological examination conducted in June 1992 revealed 
the veteran reported pain in the back and right leg as well 
as numbness in the right leg and foot.  The veteran walked 
with a limp.  He reported he was receiving no treatment for 
the back.  Examination revealed tenderness on palpation of 
the right lower lumbar paraspinous region.  No muscle spasm 
was observed.  Straight leg raising of either leg to 45 
degrees produced pain in the right leg.  The pain did not 
appear to radiate.  Reflexes were 1+ in the quadriceps 
muscles, 2+ in both ankles and there was no asymmetry.  
Muscle strength was normal in all major muscle groups of both 
lower extremities.  Sensory examination revealed analgesic 
findings in the right leg.  There was no foot drop.  He 
favored the right leg.  The diagnosis was chronic low back 
pain with right lower extremity paresthesia.  The examiner 
commented the examination was remarkable only from a 
subjective standpoint.  He also noted that an MRI one year 
earlier showed some bulging but no involvement of the neural 
elements.  The examiner stated that he felt the veteran had 
mechanical low back pain and stated that indeed the symptoms 
did not suggest radiculopathy.  The veteran walked with a 
limp based on subjective findings with no objective motor 
findings.  

VA outpatient treatment records show a finding of discogenic 
disease with probable L4-5 radiculopathy in April 1992.  
Neurological findings were within normal limits.  Flexion was 
60 degrees forward, lateral flexion was 60 degrees right and 
70 degrees left.  There was normal heal-toe gait.  VA 
treatment records in July 1992 show the veteran was doing 
much better.  Forward flexion was 85 to 90 degrees.  Lumbar 
vertebral motions were described as much better.  
Neurological evaluation showed normal gait there was 
excellent dorsiflexion and strength in both toes.  The 
impression was discogenic disease.  

The veteran was found eligible and entitled to lumbosacral 
support prosthesis in December 1992.  


A report of VA examination dated in October 1994 reflects 
that the veteran had complaints of pain and tenderness in the 
para-lumbar region particularly the right side of the L4-5 
distribution with no underlying muscle spasm.  Range of 
motion of the back was limited with only 20 degrees of 
forward flexion.  There was mild sensory deficit involving 
the medial aspect of the right lower extremity in the L4 
distribution.  X-rays showed no evidence of listhesis or 
other significant abnormality.  The examiner concluded there 
was no significant objective basis for a diagnosis of 
radiculopathy, chronic neurological compression or 
significant ongoing strain or sprain.  No diagnostic or 
clinical tests were reported.  The diagnosis was chronic 
lower back pain of unclear pathology.  

A report of VA examination dated in November 1994 noted the 
veteran's low back findings and knee pain.  The diagnosis 
included low back pain likely due to herniated disc L5 root.  

Also in November 1994, the veteran testified at a hearing at 
the RO.  He indicated that his low back pain bothered him a 
great deal when he walked or went down steps.  He stated it 
caused him to limp all the time.  He wore his back brace 
regularly.  

Records show the veteran received another back brace in 1995.  

Private treatment records dated from 1999 to 2001 from Brad 
Flagg, M.D., show that he complained of low back pain in June 
2001.  Dr. Flagg referred the veteran to physical therapy.  
The initial physical therapy evaluation showed complaints of 
persistent low back pain and left lower extremity 
paresthesia.  It was noted that the veteran was taking non-
prescription anti-inflammatory medicine on a regular basis.  
Three to four weeks of physical therapy was planned.  The 
veteran was discharged from therapy after electing to 
discontinue treatment.  He reported he was feeling better.  

The veteran offered testimony at a hearing before the 
undersigned Veterans Law Judge in September 2000.  The 
veteran discussed what he felt were his current limitations, 
including inability to lift heavy objects.  He reported he 
was working as a manager for a brewery.  He reported the pain 
was severe about once every two months.  

A report of an examination for the VA dated in December 2002 
shows complaints of constant low back pain.  The veteran was 
currently working as a regional manager for a brewery.  He 
reported he treated his current symptoms, pain, stiffness, 
and radiating pain, with Naprosyn.  He complained of problems 
bending, lifting objects weighing over 10 pounds, performing 
household chores like gardening and moving furniture.  He 
reported he had given up running.  

Physical examination revealed normal gait, no evidence of 
muscle spasm, swelling or masses.  Range of motion included 
flexion of 70 degrees out of 95 degrees, extension of 20 
degrees out of 35 degrees, right lateral flexion of 25 
degrees out of 40 degrees, and left lateral flexion of 20 
degrees out of 40 degrees.  There was discomfort with the 
last 10 degrees of flexion and full extension.  Muscle 
strength of the back in flexion and extension appeared 
normal.  Neurologically, there as straight leg raising to 90 
degrees bilaterally sitting, 70 degrees in supine position.  
X-ray of the lumbar spine did not demonstrate any 
abnormality.  The radiographic diagnosis was normal lumbar 
spine.  The diagnosis was low back strain resolved with no 
objective evidence of a radiculopathy.  The examiner's 
impression was that the same complaints existed in 1992 that 
existed currently, which was mechanical low back pain without 
radiculopathy.  The examiner opined that there was little in 
the way of true clinical or radiographic findings.  He also 
noted that he would accept that the veteran's problems were 
only subjective at present.  He observed that in the absence 
of objective findings, he considered the service injury 
resolved.  

In an addendum, the doctor noted that the service injury had 
resolved.  The current diagnosis was low back strain resolved 
with no objective evidence of radiculopathy.  The examiner 
indicated that the veteran had mechanical low back pain based 
primarily on subjective complaints with little true clinical 
or objective findings.  He felt the veteran's complaints were 
subjective.  In discussing the veteran's symptoms he noted 
his subjective complaints and that his main complaint with 
respect to his job was that he had trouble getting in and out 
of his car and prolonged periods of sitting resulted in pain 
and stiffness.  He complained that his limitations included 
limited reaching and bending, inability to lift over 10 
pounds, inability to run recreationally.  On objective 
examination there was no spasm, swelling or masses.  X-rays 
were normal.  There was no weakened movement, excess 
fatigability, incoordination or pain on movement.  There was 
no abnormal mobility on forced motion, any listing of the 
spine or positive Goldthwaite's sign.  There were no 
objective findings on examination.  No precipitating or 
aggravating actors were noted.  The examiner finally 
indicated that there was no relationship between the injury 
in service and the current diagnosis of lumbar discogenic 
disease shown on the VA outpatient record in 1992.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

This appeal being from the initial rating assigned upon 
awarding service connection, all the evidence of record is 
for consideration to determine the appropriate rating for the 
entire period of the appeal.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the propriety of the initial ratings from the 
effective date of the grant of service connection is 
considered, and different ratings can be assigned based on 
the degree of disability shown.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected low back pain with sciatica 
has been evaluated under Diagnostic Code (DC) 5295 pertaining 
to lumbosacral strain.  Diagnostic Code 5295 provides that 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent rating, and 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

The veteran's low back disability has been most recently 
characterized as low back strain resolved, with no objective 
evidence of radiculopathy.  The ranges of motion indicated in 
that December 2002 examination are not full but rather 
somewhat restricted.  X-rays were normal.  As to the relevant 
criteria for the assignment of the appropriate rating under 
DC 5295, the record is replete with reference to the fact 
that muscle spasm is not present.  Lateral spine motion, 
unilateral, in standing position, was not noted to be lost on 
any examination or treatment record.  It is noted that the 
veteran was found to have little in the way of objective 
pathology in 1992 and again in 2002.  Objective indicators 
have been minimal.  With regard to complaints, although the 
veteran has indicated he has ongoing pain, it is noted that 
in 2001 the private treatment records reflect that the 
veteran discontinued physical therapy ordered by Dr. Flagg 
earlier than scheduled, indicating he felt good.

Moreover, the veteran does not demonstrate the criteria to be 
rated as 40 percent due to severe lumbosacral strain.  There 
is an absence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the these findings with abnormal mobility 
on forced motion.  

The Board has also considered whether an increased evaluation 
could be granted under another Diagnostic Code.  Diagnostic 
Code 5292 provides that slight limitation of motion of the 
lumbar spine is rated at 10 percent, while moderate 
limitation of motion of the lumbar spine is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  However, the 
veteran's limitation of motion could be described as no more 
than slight based on range of motion testing noted in the 
record.  The Board notes the December 2002 VA examination 
described range of motion as to 70 degrees of flexion, 20 
degrees of extension, and lateral bending of 25 degrees to 
the right and 20 degrees to the left.  The veteran exhibited 
subjective discomfort which was not considered pathological 
or clinically significant.  That range of motion was 
generally representative of the findings elsewhere in the 
record, and is considered to most closely approximate no more 
than slight limitation of range of motion of the lumbar 
spine.  The examination in October 1994 which showed flexion 
limited to 20 degrees also noted no significant ongoing basis 
for a diagnosis of radiculopathy, chronic compression or 
significant ongoing strain or sprain.  Thus, the Board finds 
the other examinations of record, particularly the 2002 
examination with the detailed evaluation of the findings to 
reflect a more accurate picture of the veteran's range of 
back motion due to his service-connected low back disability 
and does not support a higher initial evaluation for any 
portion of the appeal period.  In view of the veteran's 
subjective complaints without objective findings on clinical 
evaluation, his back disability most closely approximates the 
criteria for a 10 percent rating based on complaints of 
lumbar spine pain on motion for the period of his appeal.  

The veteran has also contended that his disability should be 
considered under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Board notes that the criteria for Diagnostic 
Code 5293 has been changed since the veteran's claim was 
filed.  However, as will be explained below, the veteran's 
disability is not manifested by intervertebral disc syndrome 
so that application of this code under the old or new 
criteria is not warranted.  

The medical evidence of record demonstrates that the veteran 
does not have intervertebral disc syndrome.  The hearing 
officer decision dated in December 1994 discussed the 
inapplicability of Diagnostic Code 5293 from the standpoint 
of the evidence presented up to that time.  It was noted that 
the October 1994 examination revealed no objective evidence 
of radiculopathy.  Due to the lack of objective evidence of 
radiculopathy, a rating under 5293 was thus deemed 
inappropriate.  Similarly, the Board notes that the 
subsequent evidence fails to support a finding that the 
veteran's service-connected low back disability should be 
rated as intervertebral disc syndrome.  As pointed out by the 
examiner in the addendum to the most recent VA examination, 
there was no evidence of discogenic disease at the time of 
the December 2002 examination.  He reported that the bulging 
disc found in the 1992 outpatient treatment record was 
considered a normal finding, and noted there was no reference 
as to the size of the bulge.  He stated that there was no 
relationship between the service-connected low back disorder 
and the diagnosis of discogenic disease on that VA treatment 
record.  This examination report and addendum were thorough 
and based on a review of the entire claims file as well as an 
examination of the veteran.  The opinion was well supported 
by the objective findings and in fact clarified discordant 
findings suggesting possible disc disease, e.g. disc bulge 
noted on the outpatient report.  Thus, the Board finds the 
2002 report and opinion persuasive and probative as to the 
inapplicability of Diagnostic Code 5293.  Therefore, the 
Board finds that the veteran is appropriately rated under 
Diagnostic Code 5295 and that Diagnostic Code 5293 does not 
apply.  

As noted earlier, the U. S. Court of Appeals for Veterans 
Claims held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that, 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  However, consideration of DeLuca does 
not result in a higher evaluation for the veteran in this 
case, because the veteran is receiving the appropriate 
schedular evaluation under Diagnostic Code 5295.  The 
addendum to the report of VA examination in December 2002 
addresses these matters.  It affirms that there was no 
weakened movement, excess fatigability, incoordination or 
pain on movement.  That findings is consistent with the rest 
of the record at all times throughout the rating period.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for this 
disability.  In the instant case, however, there has been no 
showing that the disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has indicated that he works at a brewery in a managerial 
capacity.  He has not indicated that he has missed a good 
deal of work due to his low back disability.  He has 
indicated that as a distributor/manager his tasks include 
primarily strategic thinking and planning.  The veteran 
testified that the condition was aggravated primarily by 
driving his car long distances or wrestling with his 
children.  He has not been frequently hospitalized due to the 
service-connected disability.  The Board finds that the 
current manifestations of the low back pain with sciatica are 
contemplated by the currently assigned schedular ratings.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for low back 
pain with sciatica is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

